Citation Nr: 0103302	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a left 
knee sprain claimed as arthritis of the left knee with 
constant pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1998, the RO 
denied service connection for a left knee sprain claimed as 
arthritis in the left knee with constant pain and also denied 
service connection for astigmatism of the right eye.  The 
veteran submitted a timely notice of disagreement in August 
1999 with the August 1998 decisions.  A statement of the case 
was produced in August 1999 which included both issues 
decided by the August 1988 rating decision.  In September 
1999, the veteran submitted his substantive appeal, which 
only included argument pertaining to the left knee.  Only the 
left knee disability has been certified to the Board.  The 
Board finds that the veteran has not perfected an appeal with 
the denial of service connection for astigmatism of the right 
eye and the issue is not currently before the Board.  Cf. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

The Board notes that in a VA Form 9 received at the Board in 
September 1999, the veteran indicated that he desired a 
hearing at his local RO before a member or members of the 
Board.  In separate correspondence dated in September 1999, 
he requested a local RO hearing before a hearing officer.  
The veteran was afforded his requested RO hearing in December 
1999.  Simultaneous with the RO hearing, he submitted a 
statement indicating that the December 1999 RO hearing 
satisfied his request for a personal hearing.


FINDINGS OF FACT

1.  The RO has complied with the notice requirements of 
current legislation, and has obtained relevant service 
medical records, relevant VA treatment records, and any 
relevant records identified by the veteran and has provided 
an adequate medical examination for a determination in the 
veteran's claim.

2.  The preponderance of the evidence is against a finding 
that any current left knee disability is due to or the result 
of a disease or injury in service.  


CONCLUSION OF LAW

Residuals of a left knee sprain claimed as arthritis of the 
left knee with constant pain were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that in August 1976, the 
veteran sought treatment after he banged his left knee when 
he fell down a ladder.  It was noted that he was walking with 
a limp at that time.  Physical examination revealed a 
hematoma in the left lower knee.  The assessment was probable 
pulled left hamstring.  Eleven days later, the veteran 
reported that he had had continuous pain in his left knee 
since the original date of the trauma.  Physical examination 
revealed edema in the area of the patella.  The range of 
motion was limited for flexion with pain on the lateral 
aspect.  No point tenderness was present.  The impression was 
fibula collateral ligament strain or tear.  A separate 
clinical record dated the same day included an impression of 
mild to moderate left knee sprain.  

In September 1976, the veteran reported that he felt better 
generally but still had pain and stiffness with a long 
working day or in cold/damp weather.  Physical examination 
revealed no edema or discoloration.  The range of motion was 
good and gait was normal.  The assessment was resolving 
sprain.  In November 1976, he reported that he still 
experienced knee pain after a long day.  Physical examination 
revealed no physical findings.  The veteran complained of 
persistent left knee pain again in December 1976.  Physical 
examination revealed a full range of motion with some 
crepitance.  Medial and collateral ligament stability was 
within normal limits.  No point tenderness was present but 
some minor edema was observed.  Flexion strength was notably 
weaker in the left than right.  The impression was weakness 
of the quadriceps.  

At the time of his exit examination conducted in January 
1978, the veteran reported that his left knee was stiff in 
the morning.  Some crepitus was noted in the knee.  It was 
also reported that weather changes affected the knee.  No 
other pertinent abnormalities were noted.  

Treatment records from J. Beach, D.O., have been associated 
with the claims file.  The records dated from 1994 to 1998 
are devoid of any references to a left knee disorder.  

Treatment records from Cigna Health Plan of Arizona do not 
include any references to a left knee disorder.  

In a statement from the veteran which was received in May 
1998, he reported that he was submitting the complete records 
of his treatment at Cigna Health Plan, but that these records 
did not include any information regarding his knee as he 
"did not have problems until the late eighties after [he] 
dropped Cigna."  Records from Cigna show treatment from 
January 1980 to October 1985 for conditions not currently at 
issue.

In the VA Form 9 received at the RO in September 1999, the 
veteran reported that he had had problems with his knees for 
over ten years.  

The transcript of a December 1999 RO hearing has been 
associated with the claims file.  The veteran testified that 
he injured his knee while responding to a fire in his ship's 
laundry.  He reported that while jumping from the main deck 
to the second deck, he landed with his leg turned and his 
foot pointing in.  He indicated that he heard his knee snap 
and experienced excruciating pain.  He stated he was treated 
by a Corpsman on board the ship with heat and ice packs and 
then was put on light duty for approximately one week.  He 
testified that he did not remember seeing a doctor regarding 
his knee.  He reported that he sought treatment in-service 
two or three more times after the original injury.  He 
testified that after active duty, he worked as a plumber but 
was never required to take a physical for any of his jobs.  
He indicated that his knee bothered him while performing his 
occupation.

The veteran testified that he had last seen Dr. Beach 
approximately six months prior to the hearing date.  He 
related that Dr. Beach had told him that he should consult 
with an orthopedic surgeon.  He reported that he had informed 
Dr. Beach of his in-service injury but could not recall if 
the doctor had linked the knee injury to the in-service 
accident.  The veteran stated that Dr. Beach recommended he 
obtain a leg brace.  He indicated that the knee brace helped 
him out considerably.  Dr. Beach never prescribed any 
medication for the knee.  The veteran reported that he first 
consulted with Dr. Beach in the late 1980's, and prior to 
that he might have had something done to his knees by Cigna, 
but he could not remember.  He testified that he had all his 
records from Cigna.

As far as the veteran could recall, X-rays had never been 
performed on his knee during active duty or after his 
discharge.  He could not recall if he had been informed of 
any abnormalities in his knee.  He testified that when he was 
younger, his knee was bearable and did not give him any 
trouble like it was at the time of the hearing.  He reported 
that his ex-wife had knowledge of his knee problems.  

In December 1999, the RO wrote to Dr. Beach, requesting any 
treatment records the doctor may have had from March 1998 to 
the present.  As of the date of this decision, the doctor has 
not responded to this request for records.  Also in December 
1999, the RO informed the veteran they were requesting the 
records from Dr. Beach and informed him that the evidence was 
needed within sixty days of the date of the letter.  

The report of a January 2000 VA joint examination is of 
record.  The examiner had access to and reviewed the 
veteran's claims file.  The veteran informed the examiner 
that he injured his knee in 1976 during a fire when he jumped 
down a hatch approximately twenty feet from one level to 
another and landed with his left leg in eversion and heard a 
snap.  He reported he had a great deal of pain.  He informed 
the examiner that he could not recall if he still had knee 
symptoms at the time of his discharge examination in 1978.  
He next noticed the knee symptomatology in approximately 1983 
when he started to hurt at the end of a work day.  He 
reported that the first time he consulted with a doctor post-
service for knee symptomatology was in 1986 or 1988.  His 
knee had never been X-rayed.  He indicated that he had almost 
daily knee pain with occasional swelling.  

Physical examination revealed a very minor bump on the left 
on ambulation.  The veteran was able to walk on his heels and 
toes.  No tenderness to palpation was present about the left 
knee.  The cruciate and collateral ligaments were stable.  
McMurray's test was negative.  No crepitation or effusion was 
noted.  Sensory to scratch was normal through the left lower 
extremity and no pain was present on passive motion of the 
patella.  The range of motion of the left knee was from 
extension of 0 to flexion of 145.  Functional impairment was 
rated as minimal.  The "discussion" was "left knee strain 
1976."  In an addendum to the examination report, the 
examiner noted that an X-ray of the left knee had been 
negative.  It was the examiner's opinion that there was no 
relationship between any current knee condition and the in-
service injury in 1976.

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence of an observable condition 
during and following service.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997).  If the claimed disability relates 
to an observable disorder, lay evidence may be sufficient to 
show the incurrence of a disease or injury in service and 
continuity of the disorder following service.  Medical 
evidence is required, however, to show a relationship between 
the current medical diagnosis and the continuing 
symptomatology.  See Clyburn v. West, 12 Vet. App. 296 
(1999).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  The assistance to be provided by 
the Secretary shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b))

Analysis

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statement of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also repeatedly sought 
to obtain all records of treatment reported by the veteran.  
Further, it has afforded him a VA examination.  The Board 
finds that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.

At the time of his December 1999 RO hearing, the veteran 
reported that he had received treatment from Dr. Beach in 
approximately March of 1998.  The RO requested these records 
in December 1999 but as of the date of this decision, they 
have not been received.  The veteran was informed in December 
1999 that he should contact the doctor to facilitate a speedy 
transfer of records.  The veteran was informed of the fact 
that Dr. Beach had not responded to the most recent request 
for records in the March 2000 supplemental statement of the 
case.  The Board finds the RO has satisfied its duty to 
assist by contacting Dr. Beach and attempting to obtain any 
treatment records which had not been associated with the 
claims file.  The Board notes the veteran testified at the 
time of the December 1999 RO hearing that he could not 
remember if Dr. Beach had informed him that his knee disorder 
was linked to active duty.  There is no indication in the 
claims file that the missing treatment records would include 
an opinion as to the etiology of the knee disorder.  The 
veteran himself testified that he did not start to see Dr. 
Beach until the late 1980's which was almost 10 years after 
his discharge from active duty.  Records from the doctor that 
are associated with the claims file are devoid of references 
to treatment for a left knee disorder.  

It is not in dispute that the veteran injured his left knee 
during service in 1976 after falling down a ladder.  There is 
some question as to whether there is a current left knee 
disorder.  At the time of the January 2000 VA examination, 
the examiner noted the veteran's subjective complaints of 
pain but did not report any objective evidence of a left knee 
disorder.  There was no tenderness in the knee, the ligaments 
were stable and there was no effusion or pain on passive 
motion.  McMurray test was negative.  Functional impairment 
was noted to be minimal with no additional loss of range of 
motion.  X-rays of the left knee were negative.  The examiner 
noted only a history of left knee strain, and did not 
diagnose a current disability.  The treatment records from 
Cigna and Dr. Beach also fail to disclose a current left knee 
disability.

Assuming, arguendo, that the veteran has a current left knee 
disability, there is no medical evidence of record linking 
current residuals of a left knee disorder to active duty.  
The examiner who conducted the January 2000 VA examination, 
based on a review of all the evidence of record, specifically 
opined that there was no relationship between any current 
knee disorder and the in-service injury to the left knee in 
1976.  There is no competent medical opinion to the contrary.

The only evidence of record which links a current left knee 
disorder to active duty in any way is the veteran's own 
allegations and testimony.  The veteran has not indicated 
that he has received any specialized training pertaining to 
knee injuries and is considered a lay person.  It is now 
well-established that the veteran, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

For his part, the veteran has related a somewhat 
contradictory history.  In some of his statements he has 
indicated that he had no knee problems until approximately a 
decade after service.  At the hearing he seemed to suggest 
that he had experienced knee problems ever since the in-
service injury.  The veteran's vague and somewhat 
contradictory statements must be weighed against the fact 
that he apparently received no post-service medical treatment 
for a knee disability until at least many years after 
service.  Further, the only competent medical opinion is to 
the effect that there is no relationship between any current 
left knee disability and the injury sustained in service.

Since there is no medical evidence of record linking a 
current a left knee disorder to any incident of active duty, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a left knee sprain claimed as 
arthritis of the left knee with constant pain, the doctrine 
of reasonable doubt has no application.  


ORDER

Entitlement to service connection for residuals of a left 
knee sprain claimed as arthritis of the left knee with 
constant pain, is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

